COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Clayton S. Construction, LLC and Clayton         §               No. 08-21-00190-CV
  Shoot,
                                                   §                  Appeal from the
                        Appellants,
                                                   §                394th District Court
  v.
                                                   §            of Brewster County, Texas
  Roy B. Ferguson, and Pene S. Ferguson
  d/b/a The Ferguson Law Firm,                     §                 (TC# CVB20435)

                         Appellees.                §

                                              §
                                            ORDER

       On January 5, 2022, the Texas Supreme Court of Texas ordered that the above-styled and

numbered cause be transferred to the Seventh Court of Appeals, in Amarillo, Texas, and it

instructed this Court to issue an order transferring the cause. It is therefore ordered that the Clerk

of the Court take the steps necessary to transfer the case to the Seventh Court of Appeals in

compliance with the Supreme Court’s order.


       IT IS SO ORDERED this 6th day of January, 2022.


                                                       PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.